                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :      Crim. No. 20-210
                                             :
MICHAEL “OZZIE” MYERS                        :

                                       ORDER

      AND NOW, this 28th day of April, 2021, in consideration of the Defendant’s Giglio

Motion (Doc. No. 36), it is hereby ORDERED that the Government shall RESPOND to

Defendant’s Motion (Doc. No. 36) no later than May 11, 2021.



                                                       AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _________________________
                                                       Paul S. Diamond, J.
